IN THE SUPREME COURT OF IOWA
                            No. 60 / 07–2059

                           Filed May 23, 2008


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

JEAN M. CURTIS,

      Respondent.


      On review from the Grievance Commission.



      The Iowa Supreme Court Grievance Commission recommends a

one-year suspension of respondent’s license to practice law in this state.

LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.


      Jean M. Curtis, Guttenberg, respondent, pro se.
                                         2

WIGGINS, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against Jean Curtis with the Grievance Commission of the

Iowa Supreme Court alleging Curtis committed various violations of the

Iowa Code of Professional Responsibility for Lawyers and the Iowa Rules

of Professional Conduct.1         The Commission found Curtis’s conduct

violated   numerous      provisions    of    the   Iowa   Code    of   Professional

Responsibility for Lawyers and the Iowa Rules of Professional Conduct.

The Commission recommended we suspend Curtis’s license to practice

law indefinitely with no possibility of reinstatement for a period of one

year.

        Because we find Curtis’s conduct violated numerous provisions of

the Iowa Code of Professional Responsibility for Lawyers and the Iowa

Rules of Professional Conduct, we suspend Curtis’s license to practice

law indefinitely with no possibility of reinstatement for a period of one

year.

        I. Prior Proceedings.

        In February 2000 we admitted Curtis to practice law in Iowa by

motion. She practices law in Guttenberg. She has one prior disciplinary

action. In February 2004 we publicly reprimanded Curtis for her failure

to recognize the inherent conflict in attempting to represent both parties

in matters relating to a marriage dissolution and for communicating with

a party who was represented by counsel when she did not have

permission to speak directly to the represented party.




        1The  Iowa Rules of Professional Conduct became effective July 1, 2005,
replacing the Iowa Code of Professional Responsibility for Lawyers. The Iowa Rules of
Professional Conduct govern all conduct occurring after its effective date.
                                        3

        On June 26, 2007, the Board filed a five-count complaint with the

Commission      alleging    numerous    violations    of   the    Iowa   Code    of

Professional   Responsibility    for   Lawyers    and      the   Iowa    Rules   of

Professional Conduct. Count I alleged Curtis misapplied a client’s fee.

Count II alleged Curtis disclosed confidential information about a client.

Count III alleged Curtis did not act with reasonable diligence and

promptness when representing a client. Count IV alleged Curtis did not
provide competent representation in an estate matter and failed to

deposit an unearned fee into her trust account. Count V alleged Curtis

failed to file a proper objection in a bankruptcy proceeding and then

misrepresented the status of the matter to a client.

        The Commission found the Board failed to prove the allegations

contained in counts I, II, and III, but that the Board proved the violations

alleged in counts IV and V. The Commission also found Curtis suffers

from depression and attention deficit disorder. Both conditions are being

treated with medication.

        Based on her prior disciplinary action and her medical condition

the Commission recommended: (1) Curtis’s license to practice law in the

state   of   Iowa   be     suspended   indefinitely   with   no    possibility   of
reinstatement for one year; (2) as a condition of reinstatement, Curtis

present evidence from her treating healthcare provider that she is not

suffering from any illness that would interfere with her ability to be

attentive to her clients’ legal needs and to competently handle the

matters entrusted to her; (3) as a condition of reinstatement, Curtis be

required to pass the Iowa Bar Exam; and (4) as a condition of

reinstatement, Curtis be barred from practicing in probate or bankruptcy

matters unless and until she associates with a practitioner having

experience in those areas.
                                    4

      II. Scope of Review.

      Our review of a report filed by the Commission is de novo. See

Iowa Ct. R. 35.10(1). “Under this standard of review, we give weight to

the factual findings of the Commission, especially with respect to witness

credibility, but we find the facts anew.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Beckman, 674 N.W.2d 129, 131 (Iowa 2004).

Although we consider the discipline recommended by the Commission,
we have the final decision regarding the appropriate sanction.         Id.

Therefore, the court can impose a greater or lesser sanction than what

the Commission recommends.

      The Board bears the burden of proving misconduct by a convincing

preponderance of the evidence.    Id.   “ ‘This burden of proof is greater

than that in a civil case but less than that in a criminal case.’ ” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Zenor, 707 N.W.2d 176, 178 (Iowa

2005) (citation omitted).

      III. Analysis.

      On our de novo review of the record, we find the following as to

each count.

      A.   Count I.    Curtis represented Jeffrey Reinhardt in domestic
relations matters. At some point during the representation, Reinhardt

asked Curtis whether she could represent him in his Chapter 7

bankruptcy proceedings. Then, in April 2004 Reinhardt issued Curtis a

check for $209. The Board claimed this money was earmarked for filing

Reinhardt’s bankruptcy petition. Curtis produced a letter she wrote to

Reinhardt in which she stated she could not represent him in his

bankruptcy proceeding and that she was going to apply the $209 check

to his outstanding bill on the domestic relations matters. Reinhardt did
                                     5

not testify.   The Board claimed Curtis committed numerous ethical

violations by not earmarking these funds for a bankruptcy proceeding.

      The Commission determined the evidence presented by the Board

did not meet its burden to prove by a convincing preponderance of the

evidence that the check was earmarked for a bankruptcy proceeding.

Factually, Curtis’s letter refutes this allegation.   Accordingly we agree

with the Commission’s findings on count I and find the Board has failed
to prove its allegations of misconduct.

      B. Count II. Curtis represented the father of children who had

been removed from the father’s home by the state. The Board alleged

Curtis told a department of human services (DHS) representative that the

next time they went to court Curtis was going to put witnesses on the

stand to testify negatively about her client. The Board also alleged Curtis

told a DHS representative that her client was drunk many times when

Curtis called, and she felt DHS should have her client submit to urine

tests. If the Board’s allegations are true, Curtis may have violated the

confidences of her client. Curtis not only denied these allegations, but

presented evidence showing personal animus between herself and DHS

representatives.
      The Commission determined the evidence presented by the Board

did not meet its burden to prove by a convincing preponderance of the

evidence that the conversations as alleged took place.          We agree.

Accordingly, we find the Board has failed to prove its allegations of

misconduct as alleged in count II.

      C. Count III. Curtis was appointed to represent a client on an

appeal in a postconviction relief action on July 20, 2005. On August 19

she received a delinquency notice from the clerk of the supreme court for

failing to file and serve a combined certificate.     On November 21 she
                                     6

received another delinquency notice from the clerk for failing to pay or

request a waiver of the docketing fee. On December 20 she received a

notice from the court that unless a docket fee was paid or waived within

eighteen days after service of the notice, the appeal would be dismissed.

The clerk eventually dismissed the appeal.

      On January 9, 2006, Curtis filed an application to reinstate the

appeal. On February 2 we reinstated the appeal. On May 15 the clerk
issued another notice of default for failure to file and serve the

appellant’s proof brief. Curtis requested additional time to file the brief,

which we granted.

      On September 8 the clerk issued another default notice for Curtis’s

failure to file and serve the appellant’s proof brief.   On October 6 the

clerk dismissed the appeal due to Curtis’s failure to file the proof brief.

Curtis filed a motion to enlarge time for filing the proof brief.       On

December 11 we treated her motion as a motion to reinstate the appeal

and reinstated the appeal.

      On March 16, 2007, the clerk issued another notice of default for

Curtis’s failure to file and serve the deferred appendix. Curtis eventually

filed the appendix. The State moved to strike the appendix. On June 12
we entered an order striking the appendix and requiring Curtis to file an

amended appendix along with eighteen copies of an amended brief.

      The Board alleged Curtis’s conduct in handling the appeal violated

various rules of the Iowa Rules of Professional Conduct.                The

Commission found the evidence presented by the Board was insufficient

to carry the Board’s complaint because all the required filings are current

and the matter is yet pending. We disagree.

      The result obtained by an attorney for a client is not a defense to a

violation of an ethical rule.    An attorney’s failure to meet appellate
                                     7

deadlines constitutes a violation of rules 32:1.1 (failing to provide

competent legal representation to a client), 32:1.3 (failing to act with

reasonable diligence and promptness in representing a client), and

32:8.4(d) (engaging in conduct that is prejudicial to the administration of

justice).   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Tompkins, 733
N.W.2d 661, 668–69 (Iowa 2007).       Additionally, rule 32:3.2 requires a

lawyer to make reasonable efforts to expedite litigation consistent with
the interests of the client.

       Curtis’s conduct in this appeal was deplorable. Instead of meeting

the deadlines required by our court rules, she used the clerk’s office as

her private tickler system. We have previously stated, using the clerk’s

office as a private tickler system violates rules DR 6–101(A)(3) (a lawyer

shall not neglect a client’s legal matter), DR 1–102(A)(5) (a lawyer shall

not engage in conduct that is prejudicial to the administration of justice),

and DR 1–102(A)(6) (a lawyer shall not engage in any other conduct that

adversely reflects on the fitness to practice law) of the Iowa Code of

Professional Responsibility for Lawyers.        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Moonen, 706 N.W.2d 391, 399 (Iowa 2005). Under the

Iowa Rules of Professional Conduct, this very same conduct violates rules
32:1.1 (failing to provide competent representation), 32:1.3 (failing to act

with reasonable diligence and promptness), 32:3.2 (failing to make

reasonable efforts to expedite litigation consistent with the interests of

her client), and 32:8.4(d) (engaging in conduct that is prejudicial to the

administration of justice).

       D. Count IV. Curtis acted as the attorney for the Estate of David

J. Wilson. She opened the estate on October 8, 2003. On June 2, 2005,

Curtis filed an unsigned inventory. On July 26 she filed an inventory

signed only by her.       Based on the later inventory, Curtis filed an
                                    8

application for her fees and for those of the executor. The executor was

the sole beneficiary of the estate and questioned Curtis as to why she

needed to take a fee.    Curtis did not give a reason.     Curtis told the

executor she would only take half the attorney fee and deposit the rest in

her trust account. The court approved a fee of $11,841.51 for Curtis and

a fee of $11,841.51 for the executor. Curtis did not deposit the fee in her

trust account and took the entire fee.
      In spring 2006 Curtis was not returning the executor’s phone calls.

The executor became concerned that Curtis was not handling the estate

properly. The executor contacted another attorney to take over the legal

matters of the estate.     The executor sent a letter to Curtis that

terminated her employment as the estate’s attorney and informed Curtis

another attorney would handle the estate from that point forward. The

executor instructed Curtis to forward the estate file and all fees to the

new attorney.

      The attorney who took over the estate reviewed the file and

discovered the estate was relatively simple to probate.    Curtis did not

send the fees with the file. The new attorney sent Curtis several letters

trying to ascertain where the funds were located.            After several
unanswered letters, Curtis met with the new attorney and offered the

explanation that her office secretary had embezzled money from her trust

account so Curtis did not put the fees in that account because the

secretary had access to that account. Instead, Curtis explained, she put

the fees in a savings account. After more requests by the new attorney

for the money, Curtis responded by letter stating:

      The money is no longer in the account. I’m in the process of
      tracking the money. From the time I became aware of the
      totality of the money taken from the business, the Firm’s
      accounts were transferred to John McGrand and then back
                                     9
      to my office. We are still in the process of investigating this
      matter. I do not have $11,841.51 and I am seeking a loan to
      repay the estate.

      Curtis eventually refunded the fees; however, the checks she

issued to the new attorney were not drawn from a trust account. Curtis

admitted she did not promptly refund the fees as ordered by the court.

An audit of her trust account by a client security auditor for this court

did not produce any evidence that money had been taken from Curtis’s
trust account through embezzlement.

      Further problems with Curtis’s handling of the estate were

revealed when the new attorney began to work on the estate file. The

inventory filed by Curtis had improper valuations of the assets, causing

the court to award excessive fees.       Additionally, the inheritance tax

return was not filed as of spring 2006, when it should have been filed in

July 2004. Curtis never filed tax returns for the estate.

      To remedy the problems created by Curtis, the new attorney

obtained an order from the court rescinding the prior court order

allowing attorney and executor fees. This action was important because

if the executor waived her fee and took as a beneficiary, the amount she

would receive would not be subject to personal income tax.              After
obtaining the order rescinding the prior court order allowing fees, the

new attorney had to probate the estate as if nothing was done on the

estate.

      The Board confronted Curtis with these deficiencies in probating

the estate at the hearing.   Curtis acknowledged she knew little about

probating an estate and even less about taxes.

      The manner in which Curtis probated the estate prior to July 1,

2005, violated the Iowa Code of Professional Responsibility for Lawyers,

specifically, DR 1–102(A)(5) (engaging in conduct that is prejudicial to the
                                          10

administration of justice), DR 6–101(A)(1) (handling a legal matter which

the lawyer knows or should know that the lawyer is not competent to

handle without associating with a lawyer who is competent to handle it),

DR 6–101(A)(2) (handling a legal matter without adequate preparation

under the circumstances), and DR 6–101(A)(3) (neglecting a client’s

matter). Additionally, her conduct after July 1, 2005, violated the Iowa

Rules of Professional Conduct, specifically, rules 32:1.1 (failing to provide
competent legal representation to a client), 32:1.3 (failing to act with

reasonable      diligence   and    promptness       in   representing     a   client),

32:1.4(a)(3) (failing to keep a client reasonably informed about the status

of a legal matter), 32:1.4(a)(4) (failing to promptly comply with reasonable

requests for information), and 32:8.4(d) (engaging in conduct that is

prejudicial to the administration of justice).

         Under the Iowa Code of Professional Responsibility for Lawyers a

lawyer should not represent a client when the lawyer knows that she is

not competent to handle the matter. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Ireland, 723 N.W.2d 439, 441 (Iowa 2006). Under the Iowa Code of

Professional     Responsibility     for   Lawyers    and    the   Iowa    Rules    of

Professional Conduct, when an attorney agrees to represent a client, the
attorney is required to act competently with reasonable diligence and

promptness in representing her client. Curtis’s conduct in probating the

estate    was   more    than      mere    negligence.      It   appears   that    her

incompetence, procrastination, and failure to communicate with her

client in every aspect of the representation stemmed from her
indifference to advance the interests of her client when action was

required. Iowa Supreme Ct. Bd. of Prof'l Ethics & Conduct v. Moorman,

683 N.W.2d 549, 552 (Iowa 2004).
                                      11

      Curtis’s conduct regarding the taking of her fee occurred after

July 1, 2005, and is governed by the Iowa Rules of Professional Conduct.

Curtis’s misrepresentation to her client that she would only take one-half

of the fee, when she in fact took the entire fee, violated rule 32:8.4(c)

(engaging   in   conduct       involving   dishonesty,   fraud,   deceit,   or

misrepresentation). Moreover, Curtis’s failure to deposit the fee award in

the trust account violated rule 32:1.15(c) (requiring an attorney to
deposit unearned fees into the trust account). Under the probate rules

in effect at the time the court awarded her fees, Curtis could only take

one-half of the fees when the estate filed the inheritance tax return and

the other half at the time of closing the estate. While she represented the

estate, the estate never filed the return; therefore, she was not entitled to

any fee.

      Additionally, Curtis inflated the value of the estate’s assets on the

inventory. We do not believe she purposefully inflated the value, but did

so due to her lack of knowledge regarding the probating of estates.

Because Curtis inflated the values, the court ordered fees in excess of

those allowed by law. See Iowa Code § 633.197 (limiting fees for all sums

in an estate over five thousand dollars to two percent of the gross assets).
Accordingly, she violated rule 32:1.5(a) by taking an excessive fee.

      Finally, we believe Curtis’s handling of the estate by leaving it open

for a protracted period of time, together with the numerous violations in

doing so, constituted conduct prejudicial to the administration of justice

and violated rule 32:8.4(d).

      E. Count V. Curtis represented Shelley LeGrand with respect to

her and her daughter’s claim against Kevin Harbaugh. On December 19,

2002, Harbaugh filed for bankruptcy. On December 20 LeGrand and her

daughter obtained a $25,000 judgment against Harbaugh for an
                                      12

intentional tort. The bankruptcy attorney for Harbaugh listed LeGrand,

in care of Curtis, as a creditor and the court sent Curtis notice of the

bankruptcy. Curtis denied she received this notice when it was filed, but

obtained it sometime after she contacted the bankruptcy attorney’s office

on April 1, 2003. Curtis offered the problems with the mail delivery in

her small town as an explanation for why she did not receive the notice

earlier.
       Objections to the discharge of debt in bankruptcy were due on

April 11. Curtis prepared an objection on the grounds the debt was not

dischargeable because it arose from an intentional tort. Instead of filing

an original with the clerk, Curtis faxed the objection to the clerk’s office.

That same day, the clerk notified Curtis that the rules did not allow her

to fax a pleading.    The clerk told Curtis she could either get court

permission to file via fax or arrange to have a hard copy delivered that

day.   Curtis did neither.   Curtis claimed she did not get the clerk’s

message until after the bankruptcy office closed because she was either

in mediation or in court all day.

       On April 16, after the time had expired to file an objection, Curtis

filed a request for an extension of time to file an objection.           The
bankruptcy court denied the request.         Curtis appealed the court’s

decision to the Bankruptcy Panel of the Eighth Circuit Court of Appeals.

The appeals court held the clerk properly declined to accept the faxed

pleading, and the bankruptcy court properly denied the extension. The

appeals court left open the option for Curtis to file a complaint objecting

to the discharge based on her claim she did not receive proper notice of

the bankruptcy proceedings.         Curtis told LeGrand she filed such a

complaint when in fact she had not. Curtis admits she made a mistake

by not properly filing the original objection to the discharge of the
                                     13

LeGrand judgment, and that mistake is what led to all of the problems

with the representation.

      At some point during the representation, LeGrand sent a letter to

Curtis requesting she refund LeGrand’s money and return her entire file.

LeGrand testified Curtis failed to return the file despite Curtis’s

statements to LeGrand that the entire file had been returned to her.

LeGrand allowed Curtis to continue representing her after Curtis told her
the complaint to the bankruptcy court had been filed and everything was

under control.    Curtis sent LeGrand documents purporting to be a

complaint objecting to the discharge of the proceedings due to a lack of

proper notice.

      Due to her own dissolution, LeGrand filed for bankruptcy. While

working with her bankruptcy attorney, they discussed the judgment

against Harbaugh.     There was a concern as to whether the judgment

would have to be listed as an asset in LeGrand’s bankruptcy proceeding.

The bankruptcy attorney checked the docket of Harbaugh’s bankruptcy

proceeding and informed LeGrand that Curtis did not file the complaint

based on her improper notice claim. The docket also indicated LeGrand’s

judgment against Harbaugh had been discharged in bankruptcy, and the
proceeding was closed. The bankruptcy attorney notified Curtis of these

facts on June 16, 2005.

      Curtis’s failure to file the objections and pursue the improper

notice complaint violates DR 6–101(A)(2) (handling a legal matter without

preparation adequate in the circumstances), DR 6–101(A)(3) (neglecting a

client’s matter), DR 1–102(A)(5) (engaging in conduct that is prejudicial to

the administration of justice), and DR 1–102(A)(6) (engaging in other

conduct that adversely reflects on the fitness to practice law).
                                     14

      We also find Curtis intentionally misrepresented to LeGrand that

she filed the improper notice complaint.         This conduct violated DR 1–

102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation),   DR    1–102(A)(5)     (engaging   in   conduct   that   is

prejudicial to the administration of justice), DR 1–102(A)(6) (engaging in

other conduct that adversely reflects on the fitness to practice law), DR

7–101(A)(2) (intentionally failing to carry out a contract of employment),
DR 7–101(A)(3) (intentionally prejudicing or damaging a client during the

course of the professional relationship).

      The Board also alleged, and the Commission found, Curtis violated

DR 6–101(A)(1) (handling a legal matter which the lawyer knows or

should know the lawyer is not competent to handle, without associating

with a lawyer who is competent to handle it), and rules 32:8.1

(dishonesty in regard to application to the bar), 32:8.4(a) (violating an

ethical rule), 32:8.4(c) (engaging in conduct involving dishonesty, fraud,

deceit, or misrepresentation), and 32:8.4(d) (engaging in conduct that is

prejudicial to the administration of justice).

      Although Curtis failed to properly file the objection to discharge a

debt and failed to file the complaint based on improper notice, the Board
failed to produce sufficient evidence to sustain a violation of DR 6–

101(A)(1).   Curtis understood what needed to be done under the

bankruptcy laws to protect her client’s interest. Her failure to properly

file the required documents may constitute neglect, but does not prove

she handled a legal matter which she knew or should have known she

was not competent to handle without associating with a lawyer who was.

      We also find the Board failed to prove Curtis violated rules 32:8.1,

32:8.4(a), (c), and (d). All of Curtis’s conduct took place prior to July 1,
                                      15

2005.     In order to violate these rules the Board must prove Curtis’s

conduct took place after July 1, 2005.

        IV. Sanction.

        In determining the appropriate sanction a lawyer must face as a

result of his or her misconduct, we have stated:

        The goal of the Code of Professional Responsibility is “to
        maintain public confidence in the legal profession as well as
        to provide a policing mechanism for poor lawyering.” When
        deciding on an appropriate sanction for an attorney’s
        misconduct, we consider “the nature of the violations,
        protection of the public, deterrence of similar misconduct by
        others, the lawyer’s fitness to practice, and [the court’s] duty
        to uphold the integrity of the profession in the eyes of the
        public.”    We also consider aggravating and mitigating
        circumstances present in the disciplinary action.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d
812, 820 (Iowa 2004) (alteration in original) (citations omitted).

        Mitigating factors include Curtis’s personal illnesses. Curtis has

been treated for depression. She blames some of her misconduct on her

depression.      She feels that she can control her depression with

medication. Curtis has attention deficit disorder, which she also treats

with medication.      Personal illnesses, such as depression or attention

deficit disorder, do not excuse a lawyer’s misconduct but can be

mitigating factors and influence our approach to discipline.               Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Frerichs, 718 N.W.2d 763, 768 (Iowa

2006).

        The aggravating factors we must consider include multiple

incidents of neglect. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Walker,

712 N.W.2d 683, 686 (Iowa 2006). Curtis’s various actions throughout

her handling of the three separate legal matters demonstrate that her

neglect was not isolated in nature.         Moreover, it is significant that

Curtis’s actions caused harm to others in terms of cost and delay to her
                                     16

clients.   Id.   Another aggravating factor is Curtis’s prior disciplinary

sanction. Frerichs, 718 N.W.2d at 768. The final aggravating factor is

her misrepresentation of the status of the bankruptcy proceeding to her

client. Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d
89, 97 (Iowa 2006).

      While neglect alone ordinarily deserves a sanction ranging from a

public reprimand to a six-month suspension, neglect compounded by
other misconduct requires a more severe sanction. Walker, 712 N.W.2d

at 686. Curtis’s conduct is more than mere neglect. Her neglect not only

caused a significant delay in processing her clients’ matters, but also

caused actual harm to her clients’ interests.      These factors and her

misrepresentations to her clients make Curtis’s violations serious.

      A major concern we have with Curtis’s conduct is her premature

taking of a probate fee and her failure to deposit the fee into a trust

account. Because the funds were not available when Curtis was asked

to produce them, it is evident she converted the unearned fees for her

personal use.     Usually we revoke an attorney’s license to practice law

when that attorney deliberately converts a client’s funds. Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Williams, 675 N.W.2d 530, 533 (Iowa
2004); Comm. on Prof’l Ethics & Conduct v. Ottesen, 525 N.W.2d 865, 866

(Iowa 1994).      However, we have stated when an attorney has “ ‘a

colorable future claim to the funds, we will impose a lesser penalty.’ ”

McCann, 712 N.W.2d at 97. The facts indicate Curtis had a colorable

future claim to the funds she converted because they were to compensate

her for services she was to perform for the estate. Therefore, we will not

revoke Curtis’s license to practice law.

      In light of the multiple violations, the protection of the public,

deterrence of similar misconduct by others, our duty to uphold the
                                      17

integrity of the profession in the eyes of the public, the mitigating factors,

and the aggravating factors, we conclude an indefinite suspension with

no possibility of reinstatement for one year, as recommended by the

Commission, is warranted in this case.

         As an additional sanction, we require Curtis to pass the Multistate

Professional Responsibility Examination as a condition of reinstatement.

Iowa Ct. R. 35.12(1). The panoply of violations committed in this case
and her prior disciplinary proceeding causes us to impose this additional

sanction.     Curtis’s violations include taking on matters she is not

competent to handle, neglecting client matters, lacking diligence in

handling       client   matters,     taking    excessive     fees,    making

misrepresentations to clients, committing trust account violations,

accepting employment that constitutes a conflict of interest, and

communicating with a represented party.           We believe this array of

conduct shows Curtis has a basic lack of understanding of our ethical

rules.

         Finally, as a further condition of reinstatement Curtis is required

to undergo a comprehensive mental examination, which evaluates her

fitness to practice law.
         V. Disposition.

         We suspend Curtis’s license to practice law in this state

indefinitely with no possibility of reinstatement for one year.           The

suspension applies to all facets of the practice of law. See Iowa Ct. R.

35.12.     Upon any application for reinstatement, Curtis must establish

that she has not practiced law during the suspension period, she has in

all ways complied with the requirements of Iowa Court Rule 35.13, and

she has passed the Multistate Professional Responsibility Examination.

In her application for reinstatement, Curtis must provide this court with
                                   18

an evaluation by a licensed health care professional verifying her fitness

to practice law. Before obtaining this evaluation, Curtis shall submit the

name of the proposed evaluator and the nature of the evaluation to the

Board for its approval.   Curtis shall also comply with the notification

requirements of Iowa Court Rule 35.21. We tax the costs of this action to

Curtis pursuant to Iowa Court Rule 35.25.

      LICENSE SUSPENDED.
      All justices concur except Baker, J., who takes no part.